DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 10, 19, 28, 30 and 32:
Applicant submitted (Remarks, pages 10-12) that the cited art does not disclose or suggest, “determining whether to switch one or more CCs of a switching group to alternative one or more CCs, wherein the determining determines to switch one CC of the one or more CCs of the switching group to an alternative CC of the one or more alternative CCs” as cited in the independent claim 1. The examiner respectfully disagrees.
determining whether to switch one or more CCs of a switching group to alternative one or more CCs, wherein the determining determines to switch one CC of the one or more CCs of the switching group to an alternative CC of the one or more alternative CCs”. In [0039], Sachs discloses “when activating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be deactivated. Similarly, when deactivating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be activated. In this way, switching between inter spectrum carrier aggregation and intra spectrum carrier aggregation could be efficiently triggered by the group message 207”. In [0042], Sachs further discloses “a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa”. That is, when some component carriers are deactivated (e.g., component carriers 32), other alternate component carriers are activated (e.g., component carriers 42, 52).
In response to applicant's argument (Remarks, page 13, second paragraph) that “the Office has not explained in any sort of detail the actual combination and how Sachs would be modified to accommodate the operations or teachings of Gong”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
one or more of the component carriers 42, 52 from the other spectra 40, 50”. Thus, multiple component carriers are activated with simultaneous transmission.
Therefore, for the reasons shown above, the prior art by the combination of Sachs and Gong clearly teaches all the limitations in independent claims 1, 10, 19, 28, 30 and 32.
Regarding dependent claims 4, 13 and 22:
Applicant submitted (Remarks, page 16) that “the Office's proposed motivation and combination is not related to any idea that would result in combining the system/method of Liu with the system/method of Sachs or Gong”. The examiner respectfully disagrees. Because SRS is a standardized reference signal defined by 3GPP, and the base station can generate channel estimates based the SRS transmitted in the components carriers, it would have been obvious to combine Liu’s SRS transmissions with Sachs’s component carriers.
Therefore, for the reasons shown above, the prior art by the combination of Sachs, Gong and Liu clearly teaches all the limitations in dependent claims 4, 13 and 22.

Claim Objections
Claim 39 is objected to because of the following informalities: the claim should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 10-11, 14, 19-20, 23, 28, 30, 32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (2013/0301444) in view of Gong et al. (US 2020/0112959 relying on  the provisional application 62/506,462).

determining whether to switch one or more CCs of a switching group to alternative one or more CCs ([0039] When activating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be deactivated. Similarly, when deactivating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be activated. In this way, switching between inter spectrum carrier aggregation and intra spectrum carrier aggregation could be efficiently triggered by the group message 207; [0042] a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa); wherein the determining determines to switch one CC of the one or more CCs of the switching group to an alternative CC of the one or more alternative CCs ([0042] a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa); and
based on the determining, transmitting via the alternative CC of a first CC of the switching group ([0021] a constellation of multiple component carriers may be used for transmitting radio signals on the radio link 20-1, 20-2 between each UE 10-1, 10-2 and the access node 120; [0042] a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa).

In an analogous art, Gong teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band, and having a same cyclic prefix ([0051] Physical and virtual component carriers that are used to transmit data streams to a UE in accordance with embodiment virtual carrier aggregation and/or dual connectivity schemes may be associated with the same timing advance group (TAG), as well as have the same cyclic prefix (CP) durations, sub-carrier spacings, bandwidth partitions, and/or physical cell identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with Sachs’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same subframe index (Gong [0051]). Thus, the complexity for transmitting and receiving the component carrier signals can be reduced.

Regarding Claim 2, Sachs does not teach each CC of the switching group is included in the switching group based on: the two or more CCs sharing the same timing 
In an analogous art, Gong teaches each CC of the switching group is included in the switching group based on: the two or more CCs sharing the same timing advance group, the two or more CCs sharing the same band, and the two or more CCs having the same cyclic prefix ([0051] Physical and virtual component carriers that are used to transmit data streams to a UE in accordance with embodiment virtual carrier aggregation and/or dual connectivity schemes may be associated with the same timing advance group (TAG), as well as have the same cyclic prefix (CP) durations, sub-carrier spacings, bandwidth partitions, and/or physical cell identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with Sachs’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same subframe index (Gong [0051]). Thus, the complexity for transmitting and receiving the component carrier signals can be reduced.

Regarding Claim 5, the combination of Sachs and Gong, specifically Sachs teaches wherein the two or more CCs are of the switching group when the two or more CCs: share a component path; are aggregated in intra-band contiguous carrier 

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 11, the combination of Sachs and Gong, specifically Sachs teaches wherein each CC of the switching group is included in the switching group based on one of the following: the two or more CCs sharing the same timing advance group, the two or more CCs sharing the same band, or the two or more CCs having the same cyclic prefix ([0002] the term spectrum will be used to refer to a frequency band, i.e., a contiguous frequency range, or to a group of frequency bands which do not need to be contiguous among each other; [0039] component carrier 42, 52 or group of component carriers 42, 52 from the other spectrum 40, 50).

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 28, Sachs teaches a method of receiving one or more component carriers (CC)s, the method comprising:
receiving at least one of: a first CC of a switching group or an alternative CC of the first CC ([0039] The UEs of the group would then be allowed to transmit or receive user data on the activated component carrier(s));
determining whether the received at least one CC is the alternative CC of the first CC ([0039] When activating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be deactivated. Similarly, when deactivating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be activated. In this way, switching between inter spectrum carrier aggregation and intra spectrum carrier aggregation could be efficiently triggered by the group message 207; [0042] a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa); and
decoding the received at least one CC based at least on the determining ([0039] The UEs of the group would then be allowed to transmit or receive user data on the activated component carrier(s)).

In an analogous art, Gong teaches wherein two or more CCs of the switching group are included in the switching group based on the two or more CCs sharing a same timing advance group, sharing a same band, and having a same cyclic prefix ([0051] Physical and virtual component carriers that are used to transmit data streams to a UE in accordance with embodiment virtual carrier aggregation and/or dual connectivity schemes may be associated with the same timing advance group (TAG), as well as have the same cyclic prefix (CP) durations, sub-carrier spacings, bandwidth partitions, and/or physical cell identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong’s method with Sachs’s method so that subframes in a frame communicated over the physical component carrier may be aligned in the time domain with subframes in a frame communicated over the virtual component carrier. The respective frames may carry the same number of subframes. Pairs of subframes, transmitted over the respective physical and virtual component carriers that align in the time domain may be associated with the same subframe index (Gong [0051]). Thus, the complexity for transmitting and receiving the component carrier signals can be reduced.

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 28.


Regarding Claim 34, the combination of Sachs and Gong, specifically Sachs teaches wherein the determining determines to switch one CC of the one or more CCs of the switching group to an alternative CC of the one or more alternative CCs ([0042] a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa), and wherein the transmitting comprises transmitting on two or more alternative CCs of the one or more alternative CCs ([0021] a constellation of multiple component carriers may be used for transmitting radio signals on the radio link 20-1, 20-2 between each UE 10-1, 10-2 and the access node 120).

Regarding Claim 35, the combination of Sachs and Gong, specifically Sachs teaches the one or more alternative CCs are not included in the switching group ([0039] When activating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be deactivated. Similarly, when deactivating one or more of the component carriers 42, 52 from the other spectra 40, 50, one or more component carriers 32 from the spectrum 30 could be activated).

s 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Gong et al. and Yang et al. (US 2011/0194630).
Regarding Claim 3, the combination of Sachs and Gong does not teach wherein the determining is based at least on at least one of: a data type to be transmitted on the one or more of the CCs of the switching group during the transmitting; or anticipation of a transmission collision of the one or more of the CCs of the switching group.
In an analogous art, Yang teaches wherein the determining is based at least on at least one of: a data type to be transmitted on the one or more of the CCs of the switching group during the transmitting; or anticipation of a transmission collision of the one or more of the CCs of the switching group ([0007] different CCs may be used to carry different type of data or multiple CCs may be used to carry the same type of data. For example, CC#0 may be used to carry voice call data, CC#1 and CC#2 may be used to carry File Transfer Protocol (FTP) data, and CC#3 and CC#4 may be used to carry video call data; or alternatively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Sachs’s method in order for the system to improve the spectrum efficiency by selecting an optimal CC with the bandwidth suitable for the throughput requirement of the data type. Thus, the overall performance can be improved.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
.

Claims 4, 13, 22 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Gong et al. and Liu et al. (US 2017/0302419).
Regarding Claim 4, the combination of Sachs and Gong does not teach wherein the transmitting via the alternative CC includes transmitting a sounding reference signal.
In an analogous art, Liu teaches wherein the transmitting via the alternative CC includes transmitting a sounding reference signal ([0129] The UE 210 may use the same TA adjustment value when transmitting uplink signals (e.g., SRS symbols, etc.) over the component carriers 3141, 3142, 3145 associated with the TAG #1. Likewise, the UE 210 may use the same TA adjustment value when transmitting uplink signals (e.g., SRS symbols, etc.) over the component carriers 3156, 3157, 3159 assigned to the TAG #2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Sachs’s method so that the base station can generate a channel estimate for the given component carrier, especially if channel reciprocity holds, such as for communications in an unpaired spectrum (Liu [0077]).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.


Regarding Claim 36, the combination of Sachs and Gong does not teach the determining is based on collision handling conditions, transmission prioritization conditions, or both.
In an analogous art, Liu teaches the determining is based on collision handling conditions, transmission prioritization conditions, or both ([0281] If the eNB has information about UE switching time and hence it can know if a potential collision may occur, it can restrict its scheduling of UL/DL transmissions (including SRS transmission on a switched-to CC) so that the collision would not actually occur; [0512] another embodiment for collision handling is to enable PUCCH/PUSCH transmission on switching-to CC. If the UE switches to a CC for SRS, then the UE stays on the CC for other UL Tx until the next switching occurs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Sachs’s method so that the base station can generate a channel estimate for the given component carrier, especially if channel reciprocity holds, such as for communications in an unpaired spectrum (Liu [0077]). Moreover, no dropping of transmissions is achieved by the collision handling. This effectively leads to UL fast carrier switching (Liu [0512]).


In an analogous art, Liu teaches determining no collision for a transmission on the alternative CC, and wherein the determining is based on determining no collision ([0281] If the eNB has information about UE switching time and hence it can know if a potential collision may occur, it can restrict its scheduling of UL/DL transmissions (including SRS transmission on a switched-to CC) so that the collision would not actually occur; [0512] another embodiment for collision handling is to enable PUCCH/PUSCH transmission on switching-to CC. If the UE switches to a CC for SRS, then the UE stays on the CC for other UL Tx until the next switching occurs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Sachs’s method so that the base station can generate a channel estimate for the given component carrier, especially if channel reciprocity holds, such as for communications in an unpaired spectrum (Liu [0077]). Moreover, no dropping of transmissions is achieved by the collision handling. This effectively leads to UL fast carrier switching (Liu [0512]).

Regarding Claim 38, the combination of Sachs and Gong does not teach determining a collision for a transmission on the first CC of the switching group, wherein the determining whether to switch is based on determining the collision.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Sachs’s method so that the base station can generate a channel estimate for the given component carrier, especially if channel reciprocity holds, such as for communications in an unpaired spectrum (Liu [0077]). Moreover, no dropping of transmissions is achieved by the collision handling. This effectively leads to UL fast carrier switching (Liu [0512]).

Regarding Claim 39, the combination of Sachs and Gong does not teach the collision is with a physical channel transmission including HARQ-ACK information.
In an analogous art, Liu teaches the collision is with a physical channel transmission including HARQ-ACK information ([0261] In case that the indicated SRS transmissions conflict with the other transmissions indicated by DCI in a subframe (said, subframe n), collision handling mechanisms should be defined. For example, at subframe n+4, the ACK/NACK for the DL transmission in subframe n needs to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Sachs’s method so that the base station can generate a channel estimate for the given component carrier, especially if channel reciprocity holds, such as for communications in an unpaired spectrum (Liu [0077]). Moreover, no dropping of transmissions is achieved by the collision handling. This effectively leads to UL fast carrier switching (Liu [0512]).

Regarding Claim 40, the combination of Sachs and Gong does not teach the physical channel transmission includes one of: physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH).
In an analogous art, Liu teaches the physical channel transmission includes one of: physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Sachs’s method so that the base station can generate a channel estimate for the given component carrier, especially if channel reciprocity holds, such as for communications in an unpaired spectrum (Liu [0077]). Moreover, no dropping of transmissions is achieved by the collision handling. This effectively leads to UL fast carrier switching (Liu [0512]).

Claims 6, 7, 15, 24, 25, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Gong et al. and Yu et al. (US 2015/0223087).
Regarding Claim 6, Sachs teaches wherein the determining determines to switch the one or more CCs of the switching group to the one or more alternative CCs ([0042] a rule could define that one or more of the component carriers 32 from the spectrum 30 are activated when one or more corresponding component carriers 42, 52 from the other spectra 40, 50 are deactivated, or vice versa).

In an analogous art, Yu teaches the method further comprising: based at least on the determining, adjusting at least one component of a component path shared by the two or more CCs of the switching group prior to the transmitting, wherein the transmitting transmits via the one or more alternative CC of the first CC ([0047] the signal processing components shared by aggregated CCs may comprise the LNA 601, the mixer 602, the PLL 603, the filter 604 and the ADC 605; [0039] the processor 130 can further decrease /adjust the operation bandwidth and/or adjust the center frequency of the signal processing component before an end of a DRX off duration, such that the operation band of the signal processing component is adjusted to cover only the bandwidth and the carrier frequency of the PCell before the end of the DRX off duration. In this manner, the power-efficient deactivated SCell measurement without causing PCell/PCC interruption can be achieved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Sachs’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.


In an analogous art, Yu teaches returning the at least one component to its default settings after the transmitting ([0039] the processor 130 can further decrease /adjust the operation bandwidth and/or adjust the center frequency of the signal processing component before an end of a DRX off duration, such that the operation band of the signal processing component is adjusted to cover only the bandwidth and the carrier frequency of the PCell before the end of the DRX off duration. In this manner, the power-efficient deactivated SCell measurement without causing PCell/PCC interruption can be achieved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Sachs’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 25, the combination of Sachs and Gong does not teach code for returning the at least one component to its default settings after a transmission is transmitted via the at least one of the first CC or via the alternative CC of the first CC.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Sachs’s method in order to reduce the hardware component cost and size of the transmitter. Thus, it is more feasible to implement the method in the mobile devices.

Regarding Claim 29, the combination of Sachs and Gong does not teach wherein one or more CC is of the switching group when the one or more CC share a component path.
In an analogous art, Yu teaches wherein one or more CC is of the switching group when the one or more CC share a component path ([0047] the signal processing components shared by aggregated CCs may comprise the LNA 601, the mixer 602, the PLL 603, the filter 604 and the ADC 605).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Sachs’s 

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 29.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2012/0263067) teaches method for configuration component carrier in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413